Citation Nr: 0702693	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for aseptic necrosis of the femoral head, right hip.

2.  Entitlement to an initial rating in excess of 30 percent 
for aseptic necrosis of the femoral head, left hip.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  This rating decision granted the veteran 
service connection for right and left hip disabilities and 
assigned a separate 20 percent rating for each hip, effective 
from May 22, 2002.  In a March 2005 rating decision the RO 
increased the rating for each hip disability to 30 percent, 
also effective from May 22, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A May 3, 2005 letter from the veteran's representative 
indicates that if the veteran was not awarded a 100 percent 
rating he wanted a Board hearing at the RO.  The veteran was 
not awarded a 100 percent disability rating, and subsequent 
to May 3, 2005 the veteran did not cancel his request for a 
hearing.  The veteran's appeal was certified to the Board 
without the requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran, 
in accordance with the docket number of 
this case, for a Travel Board hearing 
before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



